DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed on 18 January 2022 has been entered. Claims 1, 3, 5, and 7-9 are amended. Claim 19 has been canceled. Claims 1-18 are pending. The amended claims, drawings, and arguments have overcome each and every 112 rejection and objection set forth in the previous office action. Therefore, the previous 112 rejections and objections are hereby withdrawn.

Applicant’s arguments with respect to the rejection(s) of Claims 1-9 and 19 rejected under 35 U.S.C. 102(a)(1) as being allegedly anticipated by U.S. Pat. No. 6,558, 120 to Kim have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (US 6848887) which teaches a boss extending axially away from the first air plate and the second air plate.
Applicant’s arguments with respect to the rejection(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6558120) in view of Kim (hereafter Kim 887 – US 6848887).
Regarding claim 1, Kim teaches (Figs. 5-7, annotated Figs. 5-7) a wind wheel, comprising: a first air plate (element 27b), a second air plate (element 27c), and a plurality of blades (element 27a) disposed between the first air plate and the second air plate; wherein: 
the first air plate comprises a central part and an air inlet disposed in the central part (see annotated fig. 5); 
each two adjacent blades form an air duct (see annotated fig. 5); 
the plurality of blades each comprises an inlet section that is adjacent to the air inlet, an outlet section that is distant from the air inlet, and an intermediate section disposed between the inlet section and the outlet section (see annotated fig. 7); 
a thickness of the intermediate section is greater than a thickness of the inlet section and a thickness of the outlet section (as shown in fig. 7, Col. 4, lines 51-59); and
However, Kim does not teach the outlet section comprises a boss that extends axially away from the first air plate and the second air plate.
Kim 887 teaches (Fig. 5) a plurality of blades (120) comprising a boss that extends axially away from the first air plate (133) and the second air plate (112) (see Figs. 5 and 6).
MPEP 2143 I. B. teaches Simple substitution of one known element for another to obtain predictable results is obvious if there is (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
In this case, Kim teaches the claimed wind wheel which differs in that the boss of Kim does not extend axially away from the second air plate. Kim 887 teaches a similar wind wheel with blades comprising a boss that extends axially away from the first air plate and the second air plate. The blades of Kim 887 performs the same function as the blades of Kim. One of ordinary skill in the art could easily have substituted the blades of Kim with the blades of Kim 887 by extending the boss of Kim to axially extend away from the second air plate, and the fan would work. The results would be predictable because wind wheel technology is predictable. Therefore, it would have been obvious to substitute the blade of Kim with the blade of Kim 887 to have a boss extending axially away from the first and second air plates. 

    PNG
    media_image1.png
    609
    695
    media_image1.png
    Greyscale

Annotated Figure 5

    PNG
    media_image2.png
    584
    882
    media_image2.png
    Greyscale

Annotated Figure 6

    PNG
    media_image3.png
    646
    669
    media_image3.png
    Greyscale

Annotated Figure 7
Regarding claim 2, Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) the intermediate section comprises a middle part and two ends (see annotated fig. 7); and the thickness of the intermediate section decreases from the middle part to the two ends (as shown in fig. 7 and supported in Col. 4, Lines 51-59).
Regarding claim 3, Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) wherein the inlet section comprises a first connecting end connected to the intermediate section and an innermost end that is adjacent to the air inlet; and the thickness of the inlet section decreases from the first connecting end to the innermost end (see annotated fig. 7).
Regarding claim 4, Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) the outlet section comprises a second connecting end connected to the intermediate section and an outermost end connected to the second connecting end; and the thickness of the outlet section decreases from the second connecting end to the outermost end (see annotated fig. 7).
Regarding claim 5, Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) a profile of each of the plurality of blades is an arc (element 27a has an arc); 
the arc comprises an inlet angle at a point, wherein the inlet angle at the point is an included angle formed by a first a first line L1 and a second line L2, the first line L1 is tangent to a circle that crosses the point and that is concentric to the air inlet, and the second line L2 is tangent to the arc at the point, (element BO and BI2, Fig. 7), and the inlet angle increases from the innermost end to the outermost end.
Regarding claim 6, Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) the innermost end has the inlet angle of θ1, the outermost end has the inlet angle of θ2, and θ2 = 1.5 θ1 (Col. 4, Lines 35- 50; “an inflow angle BI2 of the blade at the hub-side has a value between 150 and 300, and an outflow angle BO of the blade has a value between 350 and 450”; there are overlapping ranges where theta is 1.5 times the value of inlet angle);
the thickness of the innermost end is H1, the thickness of the outermost end is H3, the thickness of the middle part is H2, and H1 = H3 = 0.5 H2 (as depicted by fig. 7, blades 27a have a section where the innermost end and outermost are half the thickness of the middle part).
Regarding claim 7, Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) the inlet section extends in the air inlet; 
an outer diameter D3 of the plurality of blades is less than or equal to an outer diameter D4 of the first air plate (outer diameter of the blades and outer diameter of the first air plate are equal (element DO), Fig. 6); and the outlet section of each of the plurality of blades protrudes radially out of an edge of the second air plate (see fig. 6).
Regarding claim 8, Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) the first air plate, the second air plate, the plurality of blades and the boss form an integrated structure through injection molding (Note that this section of the claim is understood as product by process. Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) that this fan is manufactured by integral injection molding (Col. 2, lines 63-65)).
Regarding claim 9, Modified Kim teaches (Figs. 5-7, annotated Figs. 5, 6) wherein a portion of the inlet section axially extends axially away from the first air plate and the second air plate (blade 27a extend axially from the bottom surface of element 27b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745    

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745